UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-6322



In Re:   PATRICE BEHANZIN WILSON,



                                                          Petitioner.



         On Petition for Writ of Mandamus.    (96-cr-36-1)


Submitted:   August 20, 2007             Decided:   September 6, 2007


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Patrice Behanzin Wilson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Patrice Behanzin Wilson petitions this court for a writ

of mandamus.    Wilson seeks an extension of the time period within

which to file a petition for rehearing, an order directing the

district court to conduct an evidentiary hearing, and an order

directing the district court to particularize its basis for denying

Wilson’s Fed. R. Civ. P 60(b) motion for reconsideration.   Because

we conclude that Wilson is not entitled to mandamus relief, we deny

the petition.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought and there are no other means to

seek the requested relief.   In re First Fed. Sav. & Loan Ass’n, 860

F.2d 135, 138 (4th Cir. 1988).     Further, mandamus is a drastic

remedy and should only be used in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).   Mandamus may not be used

as a substitute for appeal.    In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).

          We previously denied Wilson’s request for an extension of

the period within which to file a petition for rehearing, and

decline to reconsider that decision here.      Further, we denied a

certificate of appealability and dismissed Wilson’s appeal as to

the district court’s denial of Wilson’s Fed. R. Civ. P. 60(b)

motion, see United States v. Wilson, 178 F. App’x 274 (4th Cir.


                                - 2 -
2006) (unpublished), and we will not reconsider the propriety of

the district court’s decision not to conduct an evidentiary hearing

or   the   sufficiency   of   the   district   court’s   order   in   this

proceeding.     Because Wilson fails to establish the requisite

extraordinary circumstances, he has not established he is entitled

to the relief he seeks.

            Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                    - 3 -